MacKINNON, Circuit Judge
(concurring in part and dissenting in part):
I concur in the court’s Per Curiam opinion except I would at this time affirm the Board’s order denying additional remedies requested by the Union. These requests were for a monetary remedy for losses allegedly incurred as a result of the Company’s unfair labor practices and that the Company be required to recall and mail the Board’s notice to employees, to grant the Union access to bulletin boards in the plant and to furnish the Union with the names and addresses of employees. With respect to these issues, I concur with the Board that a monetary remedy is not needed here to effectuate the policies of the Act, United Steelworkers of America, AFL-CIO v. N. L. R. B., decided July 10, 1970, 139 U.S.App.D.C. 146, 430 F.2d 519, and that the other remedies are not appropriate or necessary to a case such as is here presented in which the Board characterized the conduct of the employer as not demonstrating “a pronounced proclivity for violating the Act.” See J. P. Stevens & Co. v. N. L. R. B., 417 F.2d 533 (5th Cir. 1969), which demonstrates what the Board considers to be an appropriate case for such relief. Clearly, the action of the Board here was within its administrative competence and should be respected by this court. Fibreboard Paper Products Corp. v. N. L. R. B., 379 U.S. 203, 216, 85 S.Ct. 398, 13 L.Ed.2d 233 (1964); J. P. Stevens & Co. v. N. L. R. B., supra, 417 F.2d at 537.